Title: To Thomas Jefferson from David Humphreys, 7 June 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 7 June 1791. Acknowledging TJ’s of 11 Apr. with dispatches for Carmichael. After trying in vain for some weeks to get a private conveyance, he “made interest” to have TJ’s former letter to Carmichael carried by the Portuguese from the office for foreign affairs. He expects to use same means to dispatch those now received, which will be sent as soon as possible. He will be pleased to be channel of communication until a better one established. He has not heard from Carmichael since 15 Apr. though he said he would write soon and two or three letters are unacknowledged, perhaps due to ill health. He imagines he will not live long unless removed: “His health is ruined, his spirits depressed and he seems unhappy. Certain I am, no consideration would induce me to remain so long in that Country as he has done.”
In his first conversation with De Pinto he mentioned first item in ciphered part of TJ’s letter. He had written asking when he would receive business visits to talk further on this. De Pinto replied that he was always ready to do business, but “it was the Style for Diplomatic Characters to make previous arrangements with him” lest illness or avocations disappoint, and as soon as his health permitted he would not delay an instant to talk on the subject.—Humphreys will take care to comply with the second item ciphered.
Chevalier de Caâmans, Spanish brigadier and chargé, paid him repeated visits after he left his ceremonial card. As he was never in, he called on him thinking he had something particular in mind. He is ambitious to be Spanish minister to U.S., said he had written Florida Blanca about Humphreys, expressed a desire to be acquainted, and fell into conversation on America. Humphreys believes this would be a “good channel for communicating obliquely and apparently unintentionally information to … Florida Blanca.” He gave him true account of western country, growing population, and general resources. He received this with avidity, repeated his question about population on western waters, &c., and convinced Humphreys he planned an official letter. He offered him his newspapers and public documents about U.S. as soon as he could get them from the Duke de Alfoñes to whom he had lent them. De Caâmans reads English “and discovered an uncommon eagerness that I would not forget my proposal.”
In conversation with Corrêa on American enterprise, he said Mears’ account showed Americans had extended navigation from Boston much farther than English. He lamented that they did not also publish accounts of voyages and discoveries, as this “‘would undoubtedly reflect great credit on their national character and perseverance.’—He then added, ‘let me engage you to write to some of your friends to have this done.’ “Since then Humphreys was informed “that a very intelligent and accurate journal was kept by one of the officers on board of the Washington.” He mentions these things to show importance of getting newspapers and other publications. The English there, from the minister down, “have scarcely any true ideas of … the U.S.” as they get their information mainly through English papers, as do the nations of Europe. The census returns, facts, and observations in the Museum and other publications “are calculated to do us vast service in Europe. Even the dissemination of the knowledge of the minuter improvements in Agriculture, Mills, Fabrics, Card Manufactures &c. is not without its use. And particularly the Remarks on  Lord Sheffield’s illusive Work are admirably adapted to dispel the mists of prejudice.—Formerly we were ignorant ourselves of the capacities and resources of the different parts of the Union.” Not having but one set of these periodicals, he has not been able to present them to the minister for foreign affairs, the minister of marine, and several other distinguished characters who read English. The more that is known of Americans and the more they know of the world the better. It is unfortunate for American farmers and merchants that last wheat crop not sent sooner. “A vast quantity might have been disposed of at a ready and good market.” Timely arrival would have prevented sale of forty cargoes, not long since arrived from the north, since quality of American wheat gives it a decided preference. If Dutch merchants had known arrangements for sending American grain here, they probably would not have sent a single cargo. To increase quantity of our produce, farmers must have high probability of selling it at good prices: it is thus especially important to take measures to increase demand in old markets and to find new ones.
Has British papers by the last packet, but cannot send them as they belong to a gentleman in Lisbon. They contain accounts of military operations in India favorable to English. Other than this, few remarkable occurrences: Russian victories, English fleet preparations, discontents in Constantinople, adoption of modified order of civil policy by Polish Diet, and ill-will between France and the Pope, with “the burning of the latter in effigy in the Capitol of the former.”
